J-A30029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.C.C.,                                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellant

                     v.

D.A.C.,

                          Appellee                    No. 754 MDA 2016


                 Appeal from the Order Entered April 27, 2016
               In the Court of Common Pleas of Lebanon County
                   Domestic Relations at No(s): 2014-5-0491


BEFORE: BOWES, OLSON and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                         FILED FEBRUARY 14, 2017

      Appellant, S.C.C. (hereinafter “Mother”), appeals from the order

entered on April 27, 2016, modifying child and spousal support obligations of

D.A.C. (hereinafter “Father”). Upon review, we quash as interlocutory the

appeal as it relates to spousal support, affirm the trial court’s upward

adjustment of Father’s income, and remand for the recalculation of child

support.

      The trial court set forth the facts and procedural history of this case as

follows:

           Mother and [Father] are the parents of one biological son
           and two adopted children. Father pays child support and
           also owes Mother spousal support. During the fall of 2015,
           both parties sought modification.    Father also filed a
           [c]omplaint for [s]upport against Mother because of a
           recent change in custody. At a hearing on February 11,
           2016, all of these issues were addressed. Mother timely
           filed [e]xceptions.     The Domestic Relations Master
J-A30029-16


        (hereinafter [“the Master”]) determined the following
        relevant findings. Mother works at Edward Jones, where
        she earns $14[.00] per hour. Father runs his own business,
        ProTouch, and keeps records with bank statements.
        Father’s total deposits for 2015 equaled $162,866.32 and
        did not match his business deposits.        Therefore, the
        [Master] calculated Father’s business deposits and
        determined that $127,276.48 was his gross annual income.
        She noted that future hearings would require complete and
        accurate financial records, not just bank statements. The
        [Master] issued a three-tier[ed] [o]rder. From October 21,
        2015 to December 31, 2015, Father owed $2,257.70 per
        month; from January 1, 2016, to February 3, 2016, Father’s
        obligation rose to $2,742.18; and after February 3, [2016,]
        the order took into account split custody and Father’s
        obligation fell to $1,962.96.

        Mother filed [e]xceptions to the [Master’s] [r]eport and
        [r]ecommendations on March 3, 2016. Oral argument on
        Mother’s [e]xceptions was heard by [the trial court] on April
        26, 2016. By [o]rder of [c]ourt dated April 27, 2016, [the
        trial court] denied Mother’s [e]xceptions, and adjusted
        Father’s gross income upwards to $130,027.85.

        Mother filed her [n]otice of [a]ppeal and [c]oncise
        [s]tatement of [e]rrors [c]omplained of on [a]ppeal, on May
        10, 2016. [The trial court issued an opinion pursuant to
        Pa.R.A.P. 1925(a) on June 6, 2016.]

Trial Court Opinion, 6/6/2016, at 1-2 (record citations and footnote

omitted).

     On appeal, Mother raises the following issues for our review:

        1. Whether the [t]rial [c]ourt committed an error of law
           and/or abused its discretion in failing to calculate
           [Father’s] child support and spousal support obligations
           using gross income for [Father] for 2015 of $162,866.32,
           per [Father’s] own testimony and two (2) exhibits
           [Father] himself submitted during the February 11, 2016
           hearing before the [] Master, all of which confirmed that
           [Father’s] income for 2015 as $162,886.32.



                                    -2-
J-A30029-16


        2. Whether the [t]rial [c]ourt committed an error of law
           and/or abused its discretion in failing to calculate
           [Father’s] child support and spousal support obligations
           using annual gross income for [Father] higher than the
           amount set forth by the [] Master, $127,276.48, despite
           the fact that even [Father] acknowledged that his gross
           income for 2015 was higher than $127,276.48.

        3. Whether the [t]rial [c]ourt committed an error of law
           and/or abused its discretion in failing to calculate
           [Father’s] child support and spousal support obligations
           using annual gross income higher for [Father] than the
           amount set forth by the [] Master, $127,276.48, despite
           the fact that the [t]rial [c]ourt made a specific finding in
           the April 26, 2016 [o]rder that [Father’s] income was not
           correctly calculated by the [] Master, and that [Father’s]
           income for 2015 was in fact higher than the amount
           calculated by the [] Master.

Mother’s Brief at 8.

      “Before addressing the above issues, we must first determine the

appealability   of   the   []   support   order    because   questions   concerning

appealability of an order go to the jurisdiction of [this Court] to hear the

appeal and may be raised sua sponte.”             Capuano v. Capuano, 823 A.2d
995, 998 (Pa. Super. 2003). Where the trial court enters an allocated order

of child support and spousal support, the child support portion of the order is

appealable before the entry of a divorce decree.              See id.    “[M]atters

pertaining to spousal support are interlocutory and unappealable prior to the

entry of a divorce decree.” Hoffman v. Hoffman, 762 A.2d 766, 769 (Pa.

Super. 2000). Here, at oral argument, the parties stipulated that a divorce

decree is forthcoming, but has not yet been entered in this case. Thus, we

lack jurisdiction to entertain Mother’s spousal support claims. Accordingly,



                                          -3-
J-A30029-16



we quash the appeal pertaining to spousal support as interlocutory.         As

such, we confine our appellate review to Mother’s claims related to child

support.

      Mother’s three issues regarding child support are interrelated, so we

will examine them together. Father is self-employed. Mother’s Brief at 10,

13. At the support hearing, Father produced bank statements as evidence of

his income, and twice testified, that his 2015 gross business receipts totaled

$162,886.32.   Id. at 13.   Mother avers Father did not offer “evidence to

suggest that his income should be lower than the amount he had estimated

and set forth on his exhibits and in his own testimony[.]”       Id.    Mother

argues the Master noted Father’s inadequate record-keeping methods and

recalculated Father’s 2015 income “as best as could be determined” to an

amount of $127,276.48, despite Father’s evidence of his own income for

2015. Id. at 14. Mother claims that even if the Master believed Father’s

estimate of his own income for 2015 was too high, Father should be held to

his own calculations, which set his income at $162,886.32.      Id.    As such,

Mother argues that the trial court erred or abused its discretion in adopting

the Master’s recommendations. Mother further argues the trial court erred

by determining that Father’s 2015 income should reflect an increased sum of

$130,027.85, rather than the Master’s $127,276.48 calculation. Id. at 15-

17.   Lastly, Mother contends that because the trial court agreed to an

upward departure from the Master’s calculations of Father’s 2015 income,




                                    -4-
J-A30029-16



the trial court erred by then failing to recalculate the monthly child support

obligation to reflect that increase. Id. at 16-17.

      Our standard of review in child support matters is well settled:

        Appellate review of support matters is governed by an
        abuse of discretion standard. When evaluating a support
        order, this Court may only reverse the trial court's
        determination where the order cannot be sustained on any
        valid ground. An abuse of discretion is not merely an error
        of judgment, but if in reaching a conclusion the law is
        overridden or misapplied, or the judgment exercised is
        manifestly unreasonable, or the result of partiality,
        prejudice, bias or ill-will, as shown by the evidence of
        record. The principal goal in child support matters is to
        serve the best interests of the children through the
        provision of reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015).

      Moreover, this Court has previously determined:

        The report of the master is entitled to great consideration in
        that [s]he has heard and seen the witnesses, and it should
        not be lightly disregarded.

        It is advisory only, however, and the reviewing court is not
        bound by it and it does not come to the court with any
        preponderate weight or authority which must be overcome.
        The reviewing court must consider the evidence, its weight
        and the credibility of the witnesses, de novo. The Master's
        report is not controlling, either on the lower court or on the
        appellate court.

Rothrock v. Rothrock, 765 A.2d 400, 404 (Pa. Super. 2000) (internal

citations and original brackets omitted).

      Here, the trial court determined that the Master erred in calculating

Father’s 2015 income because she relied upon Father’s handwritten

statement of his business expenses, instead of Father’s bank records. Trial

                                     -5-
J-A30029-16



Court Opinion, 6/6/2016, at 5.    Upon review of the record, we agree and

discern no abuse of discretion. At the support hearing, Father presented a

handwritten statement of his business deposits, business expenses, and

income taxes. The Master relied upon this document in making her income

determination.    While Father’s documentation did claim his total business

deposits totaled $162,886.32 in 2015, this amount did not account for

business expenses.    Thus, the Master factored Father’s business expenses

into its calculation and arrived at an annual income of $127,276.48.     The

trial court later determined that Father’s bank statements, which Father also

entered into evidence at the support hearing, better reflected his business

expenses and recalculated Father’s 2015 income as $130,027.85.                In

viewing all the evidence de novo, we discern no abuse of discretion.

However, when the trial court agreed to an upward departure from the

Master’s income finding, it also adopted the Master’s monthly child support

computation.     This was in error.   Here, the trial court determined that

Father’s 2015 income was roughly $2,800.00 more than found by the

Master.   Thus, the amount of monthly child support payments must be

modified to account for this additional income.   Accordingly, we affirm the

trial court’s determination that Father’s 2015 income was $130,027.85, but

remand the case for recalculation of monthly child support.

     Spousal support appeal quashed. Child support order affirmed in part,

vacated in part, and remanded with instructions. Jurisdiction relinquished.




                                      -6-
J-A30029-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                          -7-